1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   PAMELA DENISE PRINGLE,                 No. 2:18-cv-2035 WBS KJN
13               Plaintiff,

14       v.                                 ORDER RE: MOTION TO DISMISS
                                            AND IMPROPER VENUE
15   BRENT CARDALL, COUNTY OF YOLO,
     YOLO COUNTY PROBATION
16   DEPARTMENT, ANTHONY PENNELLA,
     SANDY JONES, AMANDA GENTRY, NOEL
17   BARLOW-HUST, JUDY MESICK, CINDY
     McDONALD, MARK ALAN KUBINSKI,
18   ELISA SUE MAGNUSON, JOHN DOES 1-
     20, and JANE DOES 1-20,
19   inclusive,

20               Defendants.

21

22                             ----oo0oo----

23            Plaintiff Pamela Pringle filed this action under 42
24   U.S.C. § 1983, claiming that defendants violated her civil rights
25   during and after her incarceration in Idaho Department of
26   Correction (“IDOC") facilities.    Defendants Sandy Jones, Amanda
27   Gentry, Noel Barlow-Hust, Judy Mesick, Cindy McDonald, Mark
28
                                        1
1    Kubinski, and Elisa Magnuson (collectively “the Idaho

2    defendants”) move to dismiss plaintiff’s complaint.     (Docket No.

3    53.)

4    I.     Background

5           A.   Factual Background

6                On May 25, 2016, plaintiff, then a prisoner at Idaho

7    Department of Correction Pocatello Women’s Correctional Center,

8    was informed that California had lodged a detainer against her

9    for an untried pending felony.    (First Am. Compl. (“FAC”) ¶ 26

10   (Docket No. 7).)    The Interstate Agreement on Detainers Act, 18

11   U.S.C. § APP. 2 § 1 et seq., provides a mechanism through which

12   prisoners incarcerated in one state may request a final

13   disposition on indictments lodged against them in a second state.

14   (Id. ¶ 24.)    Plaintiff alleges that defendants Amanda Gentry, the

15   Warden at Pocatello Women’s Correctional Center, Cindy McDonald,

16   the Interstate Coordinator for the Idaho Department of Correction

17   Central Office, and Mark Alan Kubinski, a Deputy Attorney General

18   assigned to the Idaho Department of Correction, repeatedly

19   declined to process her request for a final disposition of her

20   California indictment.     (Id. ¶¶ 28, 30 & 45-48.)   Plaintiff also
21   alleges that following her transfer to South Boise Women’s

22   Correction Center on July 14, 2016, defendant Noel Barlow-Hust,

23   the Warden at that facility, refused to process the same request

24   for a final disposition.    (Id. ¶¶ 35-37.)   She contends that, at

25   the direction of defendants Gentry and Kubinski, she was

26   threatened with punitive measures if she continued to seek
27   assistance in submitting a request for a final disposition on her

28   California detainer.     (Id. ¶¶ 41-43.)
                                        2
1             On November 1, 2016, immediately after she was released

2    from prison in Idaho and onto parole, plaintiff was taken into

3    custody by an IDOC officer and transported to Bannock County Jail

4    to await transportation to California.     (Id. ¶¶ 59-66.)   These

5    actions were allegedly taken pursuant to an illegal transport

6    order drafted by defendants McDonald and Kubinski.    (Id. ¶ 65.)

7    Plaintiff claims that during the more than 48 hours she spent at

8    Bannock County Jail, as well as during the 13-hour trip from

9    Idaho to Yolo County, California, she endured substandard

10   conditions -- e.g., her jail cell was brightly lit and loud 24

11   hours a day and she was denied water during the 13-hour trip from

12   Idaho to California.   (Id. ¶¶ 66-69.)

13            On December 30, 2016, plaintiff was released from the

14   Yolo County detention facility, but was ordered to wear an

15   electronic ankle monitor, remain in Yolo County, and to submit to

16   supervision by the Yolo County Probation Department until the

17   resolution of the California felony criminal case against her.

18   (Id. ¶ 70.)   Around January 26, 2017, an IDOC employee contacted

19   her in California and directed her to apply for transfer of

20   supervision of her Idaho parole to California under the
21   Interstate Compact for Adult Offender Supervision (“ICAOS”).

22   (Id. ¶ 71.)   Responding in writing, plaintiff declined to do so

23   and asserted that she was still under the jurisdiction of the

24   Yolo County detainer and therefore ineligible to apply for

25   transfer of supervision under the ICAOS.    (Id. ¶ 72.)

26            On February 6, 2017, an IDOC employee allegedly ordered
27   plaintiff to report to Sylvia Diaz of the Yolo County Probation

28   Department for an Idaho parole check-in.     (Id. ¶ 73.)   Plaintiff
                                      3
1    was told that defendant Kubinski, along with defendant Mesick,

2    the Deputy Interstate Compact Commissioner for Idaho (id. ¶ 12),

3    and defendant Jones, the Executive Director for the Idaho

4    Commission of Pardons and Parole (id. ¶ 11), had decided that

5    California would supervise plaintiff’s Idaho parole.     (Id. ¶ 73.)

6    Plaintiff alleges that she contacted Sylvia Diaz on February 6,

7    2017 and learned that on February 2, 2017 the Yolo County

8    Probation Department had received an interstate compact

9    application to transfer plaintiff’s parole from Idaho to

10   California.    (Id. ¶ 73.)   Plaintiff maintains that she was not

11   eligible to apply for transfer of supervision under ICAOS.       (Id.

12   ¶ 75.)    She claims that she neither initiated nor signed this

13   application for an interstate compact (id. ¶ 81), and that it was

14   defendant Mesick who fraudulently submitted plaintiff’s

15   interstate compact application.    (Id. ¶ 77.)    According to

16   plaintiff, defendant Mesick forwarded plaintiff an email on

17   February 14, 2017, which stated that if plaintiff did not consent

18   to the transfer of her parole from Idaho to California, plaintiff

19   would receive a parole violation and be re-incarcerated.     (Id. ¶

20   84.)     On March 8, 2017, plaintiff “reluctantly and belatedly”
21   signed the “fraudulent Interstate Compact Application.”      (Id. ¶

22   86.)

23               In October 2017, plaintiff brought Pringle v. Gentry,

24   2:17-cv-2206 (“Pringle I”), pro se against a variety of Idaho

25   correctional and parole officials, many of them also defendants

26   in the instant case.     (Id. ¶¶ 91 & 93.)   That case was assigned
27   to Judge Troy L. Nunley.     Plaintiff alleges that in retaliation

28   for that suit, defendants Jones, Mesick, and Kubinski conspired
                                        4
1    with defendants Cardall and Pennella, as well as with the Yolo

2    County Probation Department, to issue a groundless parole

3    violation against plaintiff.     (Id. ¶¶ 102-04.)       Plaintiff states

4    that at all times between May 4, 2017, and November 3, 2017, she

5    was in compliance with the terms of her Idaho parole.         (Id. ¶¶

6    89-90.)   Plaintiff alleges that at some point between October 26,

7    2017, and November 3, 2017, her status in the IDOC Offender

8    Database was changed from “Released to [parole] supervision” to

9    “Fugitive.”    (Id. ¶¶ 98-99.)   Plaintiff contends that this change

10   occurred because of defendants’ allegedly conspiratorial and

11   baseless report that plaintiff had absconded from parole.         (Id.

12   ¶¶ 100-104.)

13             On March 28, 2018, a hearing was held before Magistrate

14   Judge Allison Claire in Pringle I.       (Id. ¶ 123.)    Plaintiff

15   appeared telephonically.    (Id.)   She alleges, however, that

16   defendants Kubinski, Mesick, and Jones conspired with defendant

17   Magnuson, a Deputy Attorney General for the state of Idaho (id. ¶

18   15), to arrange for plaintiff to be detained by a United States

19   Marshal working in the same building where the hearing was held.

20   (Id. ¶ 125.)   Plaintiff further alleges that defendant Elisa
21   Magnuson, an Idaho Deputy Attorney General, engaged in ex parte

22   communications with Judge Claire.       (Id. ¶ 127.)     Eventually,

23   after the parties litigated various jurisdictional and venue-

24   related issues, Judge Nunley ordered the case transferred to the

25   District of Idaho under 28 U.S.C. § 1404(a).      Later that same

26   day, plaintiff filed a notice of voluntary dismissal without
27   prejudice of that action under Federal Rule of Civil Procedure

28   Rule 41(a)(1)(A)(i) and the case was closed.
                                         5
1           B.   Procedural Background

2                Plaintiff filed the complaint in this action, 2:18-cv-

3    02035 WBS KJN, (“Pringle II”) one week before Judge Nunley’s

4    ruling ordering Pringle I’s transfer to Idaho.      Citing Pringle

5    I’s transfer to Idaho and the fact that the court had not reached

6    Pringle I’s merits, Judge Nunley declined to relate Pringle I and

7    Pringle II.    (Minute Order (Docket No. 6).)

8                Plaintiff represented to the court that all of the

9    defendants in this case were properly served pursuant to Rule

10   4(e)(1) of the Federal Rules of Civil Procedure.      (Docket Nos. 8-

11   19.)    The Idaho defendants failed to respond or otherwise defend

12   themselves in the time allotted under Rule 12.      Plaintiff then

13   requested and received an entry of default against the Idaho

14   defendants.    (Docket Nos. 20 & 22.)    On January 2, 2019, the

15   Idaho defendants moved to set aside the default and quash the

16   summons.    (Docket No. 30.)   That same day plaintiff moved for

17   default judgment against the Idaho defendants.      (Docket No. 31.)

18   The court eventually granted the Idaho defendants’ motion to set

19   aside the default on the condition that they pay plaintiff $5,040

20   in attorney’s fees associated with the preparation of her motion
21   for entry of default judgment.      (Docket Nos. 46, 56 & 65.)

22               Around the same time, defendants Brent Cardall and the

23   County of Yolo moved to dismiss two of plaintiff’s claims against

24   them, sever and transfer all claims against the Idaho defendants

25   to the District of Idaho, and stay proceedings.      (Docket No. 21.)

26   The court dismissed plaintiff’s claims against defendants Cardall
27   and the County of Yolo for negligent hiring and supervision, and

28   negligent training.    (Docket No. 37.)    The court denied
                                         6
1    defendants’ requests to sever, transfer, and stay this case.

2               The Idaho defendants now move to dismiss plaintiff’s

3    complaint for lack of personal jurisdiction,1 for failure to

4    state a claim, and for forum non conveniens.   Plaintiff asserts

5    three separate causes of action under 42 U.S.C. § 1983, a claim

6    under California Penal Code § 136.1(a), and a civil rights

7    conspiracy claim under 42 U.S.C. § 1985 against these defendants.

8    II.   Discussion

9          A.   Motion to Dismiss for Lack of Personal Jurisdiction

10              Plaintiff has the burden of establishing that the court

11   has personal jurisdiction over the Idaho defendants.   In re W.

12   States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 741

13   (9th Cir. 2013), aff’d sub nom., Oneok, Inc. v. Learjet, Inc.,

14   135 S. Ct. 1591 (2015).   Where the court does not hold an

15   evidentiary hearing and the motion is based on the written

16
           1   In a prior order, the court stated that “[a]ny
17
     impropriety of venue that may have existed was cured when the
18   Idaho defendants waived venue by failing to respond to the
     complaint.” (Docket No. 37 at 10 n.2 (citing Hoffman v. Blaski,
19   363 U.S. 335, 343 (1960)). While Hoffman analogizes the waiver
     of venue to the waiver of personal jurisdiction, the two defenses
20   are waived in different ways. Defendants remain free to
     challenge personal jurisdiction after an entry of default. See
21   Am. Ass’n of Naturopathic Physicians v. Hayhurst, 227 F.3d 1104,
22   1107 (9th Cir. 2000). The only requirement is that the defense
     of lack personal jurisdiction be included in the first responsive
23   pleading. See id. Here, defendants complied with this
     requirement because they raised this challenge in their motion to
24   set aside default. (See Docket No. 30.) “This distinction
     between defects in venue and personal jurisdiction is due to
25   their respective effect on the court’s power: A judgment is void
26   when a court enters it lacking subject matter jurisdiction or
     jurisdiction over the parties. Defects in venue do not affect
27   the court’s power and a valid default judgment may be entered by
     a court notwithstanding the defect.” Williams v. Life Sav. &
28   Loan, 802 F.2d 1200, 1202-03 (10th Cir. 1986).
                                     7
1    materials, plaintiff need only establish a prima facie showing of

2    personal jurisdiction.2    Schwarzenegger v. Fred Martin Motor Co.,

3    374 F.3d 797, 800 (9th Cir. 2004).     In such a case,

4    “[u]ncontroverted allegations in the complaint must be taken as

5    true” and “[c]onflicts between parties over statements contained

6    in affidavits must be resolved in the plaintiff’s favor.”     Id.

7              If there is no applicable federal statute governing

8    personal jurisdiction, the court applies the law of the state in

9    which it sits.   Love v. Associated Newspapers, Ltd., 611 F.3d

10   601, 608-09 (9th Cir. 2010).    “California’s long-arm jurisdiction

11   statute is coextensive with federal due process requirements.”

12   Id.   Due process requires that for nonresident defendants to be

13   subject to the court’s jurisdiction, defendants “have certain

14   minimum contacts with [the forum state] such that the maintenance

15   of the suit does not offend traditional notions of fair play and

16   substantial justice.”     Int’l Shoe Co. v. Washington, 326 U.S.

17   310, 316 (1945) (citation omitted).     The strength of contacts

18   required depends on which of the two categories of personal

19   jurisdiction a litigant invokes: general jurisdiction3 or

20         2   Where the pleadings and other submitted written
     materials “raise issues of credibility or disputed questions of
21   fact with regard to jurisdiction, the district court has the
22   discretion to take evidence at a preliminary hearing in order to
     resolve the contested issues.” Data Disc, Inc. v. Sys. Tech.
23   Assocs., Inc., 557 F.2d 1280, 1285 (9th Cir. 1977). If there is
     an evidentiary hearing on the issue of personal jurisdiction
24   “plaintiff must establish the jurisdictional facts by a
     preponderance of the evidence, just as he would have to do at
25   trial.” Id.
26         3   At the hearing on this motion, plaintiff’s counsel
27   conceded that he was not relying on general jurisdiction.
     Counsel made this concession for good reason. For individuals
28   like the Idaho defendants, “the paradigm forum for the exercise
                                     8
1    specific jurisdiction.     Ranza v. Nike, Inc., 793 F.3d 1059, 1068

2    (9th Cir. 2015) (citing Daimler AG v. Bauman, 134 S. Ct. 746, 754

3    (2014)).

4               1.   Specific Jurisdiction

5               “[S]pecific jurisdiction is confined to adjudication of

6    issues deriving from, or connected with, the very controversy

7    that establishes jurisdiction.”     Goodyear Dunlop Tires

8    Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (citations

9    and quotations omitted).    The specific jurisdiction inquiry

10   “focuses on the relationship among the defendant, the forum, and

11   the litigation.”   Keeton v. Hustler Magazine, Inc., 465 U.S. 770,

12   780 (1984) (citations and quotations omitted).     “[T]he

13   relationship must arise out of contacts that the ‘defendant

14   himself’ creates with the forum State.”     Walden v. Fiore, 571

15   U.S. 277, 284 (2014) (emphasis in original).     The court must thus

16   “look[] to the defendant’s contacts with the forum State itself,

17   not the defendant’s contacts with persons who reside there.”       Id.

18   at 285.

19              The Ninth Circuit uses a three-prong test to analyze

20   claims of specific personal jurisdiction.    This analysis requires
21   first that the non-resident defendant “purposefully direct his

22   activities or consummate some transaction with the forum or

23   resident thereof; or perform some act by which he purposefully

24
     of general jurisdiction” would be their domiciles. Daimler, 571
25   U.S. at 137. All moving defendants are residents of Idaho. (See
26   FAC ¶¶ 8-15.) None of these defendants have consented to the
     exercise of personal jurisdiction in California, and there is no
27   evidence that their contacts with California have been so
     constant and pervasive as to establish constructive domicile in
28   this state.
                                     9
1    avails himself of the privilege of conducting activities in the

2    forum, thereby invoking the benefits and protections of its

3    laws.”    Schwarzenegger, 374 F.3d at 802 (quoting Lake v. Lake,

4    817 F.2d 1416, 1421 (9th Cir. 1987)).      While courts sometimes use

5    the term “purposeful availment” to include both purposeful

6    availment and purposeful direction, they are two distinct

7    concepts.   Id.   “A purposeful availment analysis is most often

8    used in suits sounding in contract . . . [while] [a] purposeful

9    direction analysis . . . is most often used in suits sounding in

10   tort.”    Id. (citations omitted).    Because civil rights actions

11   sound in tort, courts typically use a purposeful direction

12   analysis in such cases.    See Ziegler v. Indian River Cty., 64

13   F.3d 470, 474 (9th Cir. 1995).       Purposeful direction is evaluated

14   under the “effects test” derived from Calder v. Jones, 465 U.S.

15   783 (1984).    Under the “effects test” the defendant must have:

16   “(1) committed an intentional act, (2) expressly aimed at the

17   forum state, (3) causing harm that the defendant knows is likely

18   to be suffered in the forum state.”      Axiom Foods, Inc. v.

19   Acerchem Int’l, Inc., 874 F.3d 1064, 1069 (9th Cir. 2017).

20               The second factor of the Ninth Circuit’s three-part
21   test for evaluating specific personal jurisdiction requires that

22   the claim “be one which arises out of or relates to the

23   defendant’s forum-related activities.”      Schwarzenegger, 374 F.3d

24   at 802.   The plaintiff has the burden of establishing both of

25   these first two prongs.    Id. (citing Sher v. Johnson, 911 F.2d

26   1357, 1361 (9th Cir. 1990)).    If the plaintiff satisfies the
27   first two prongs, the burden shifts to the defendant to present a

28   compelling case that the third prong, which requires that the
                                      10
1    exercise of jurisdiction comports with fair play and substantial

2    justice, is not met.   Id. (citing Burger King Corp. v. Rudzewicz,

3    471 U.S. 462, 476-78 (1985)).    Here, plaintiff’s allegations in

4    support of jurisdiction suffer from four major defects.

5             First, plaintiff cannot rely on the general agreements

6    between the states of Idaho and California that govern the

7    treatment of inmates and parolees to satisfy the requirements for

8    specific jurisdiction.   Because the Idaho defendants are being

9    sued in their individual capacities (see FAC ¶¶ 8-15), “[e]ach

10   defendant’s contacts with the forum State must be assessed

11   individually.”   See Calder, 465 U.S. at 790.   There is no

12   authority under which this court can impute all contacts of the

13   state of Idaho and its agents to the Idaho defendants simply

14   because they are employees of the state.    Cf. Ranza, 793 F.3d at

15   1072 (stating that there is “no binding authority applying the

16   alter ego test in reverse”).    Indeed, the Supreme Court and Ninth

17   Circuit have rejected using such an expansive view of agency

18   relationships when determining whether jurisdiction exists.     See

19   Daimler, 571 U.S. at 134-35; Williams v. Yamaha Motor Co., 851

20   F.3d 1015, 1024 (9th Cir. 2017) (stating that Daimler’s rationale
21   also governs in the specific jurisdiction context).

22            Second, many of plaintiff’s allegations in support of

23   jurisdiction concern conduct that occurred only in Idaho.     For

24   instance, defendants Gentry, Barlow-Hust, McDonald, and Kubinski

25   refused to process plaintiff’s request for relief related to her

26   California detainer while she was in custody in Idaho.    (See FAC
27   ¶¶ 23-58.)   Similarly, defendants McDonald, Jones, Mesick, and

28   Kubinski executed the allegedly unlawful transport order and
                                      11
1    issued the false parole violation in Idaho, pursuant to their

2    responsibilities as Idaho officials, and related to plaintiff’s

3    Idaho conviction.    (See id. ¶¶ 59-65 & 87-104.)   Plaintiff cannot

4    rely on the mere fact that these actions had an effect on

5    plaintiff in California.    “The proper question is not where the

6    plaintiff experienced a particular injury or effect but whether

7    the defendant’s conduct connects him to the forum in a meaningful

8    way.”   Walden, 571 U.S. at 290.    Because the above-mentioned

9    conduct had no relation to California, the court cannot rely on

10   it to exercise specific jurisdiction over the Idaho defendants.

11              Third, the alleged acts that do touch on California

12   were contacts with persons in California and not meaningful

13   contacts with the state itself.     Plaintiff alleges that defendant

14   McDonald lied to Yolo County Assistant District Attorney Larry

15   Eichele and told him that plaintiff never had a detainer while

16   confined by the Idaho Department of Corrections.    (See FAC ¶¶ 51-

17   57.)    Plaintiff does not argue, however, that McDonald intended

18   to create a relationship with California by making this allegedly

19   false statement to Eichele.    Instead, plaintiff claims that the

20   harm from the statement was both directed to her and felt by her
21   in California, as she resided here at the time.     (See Decl. of

22   Pamela Pringle (“Pringle Decl.”) ¶ 90 (Docket No. 31-4).)

23   However, plaintiff’s contacts with the Idaho defendants and this

24   forum cannot be the basis for jurisdiction in California.     See

25   Picot v. Weston, 780 F.3d 1206, 1213 (9th Cir. 2015) (citation

26   omitted) (stating that plaintiff’s contacts cannot drive the
27   jurisdictional inquiry).

28              This same problem plagues plaintiff’s allegation that
                                        12
1    defendants Mesick, Kubinski, and Jones conspired to and submitted

2    a fraudulent application to transfer plaintiff’s parole from

3    Idaho to California.    (See FAC ¶¶ 75-79.)   The allegation

4    concerns these defendants’ relationship with plaintiff as a

5    former Idaho inmate.    These defendants allegedly submitted this

6    fraudulent transfer application simply because plaintiff had been

7    incarcerated in California after leaving Idaho.     (See id. ¶ 71.)

8    Actions that are “only implicated by the happenstance of

9    plaintiff[’s] residence” cannot serve as the basis for

10   jurisdiction.   See Morrill v. Scott Fin. Corp., 873 F.3d 1136,

11   1146 (9th Cir. 2017).    Indeed, if plaintiff had been incarcerated

12   in a different state, her own allegations indicate that she would

13   have likely experienced the same allegedly tortious conduct -- an

14   observation that weighs against the exercise of jurisdiction.

15   See id. (citation omitted).    These acts are therefore too

16   attenuated to California to make the exercise of jurisdiction in

17   this state proper.     See Burger King, 471 U.S. at 476.

18             Fourth, plaintiff’s own allegations indicate that the

19   remainder of the allegedly unlawful acts never even occurred, let

20   alone caused harm to plaintiff in California.     Plaintiff alleges
21   that some defendants arranged for plaintiff to be detained by a

22   deputy United States Marshal before a hearing in Pringle I.     She

23   concedes, however, that she was not arrested at that hearing

24   because she chose not to attend in person.    (See Pringle Decl. ¶

25   127.)   Since plaintiff was not harmed by this alleged conspiracy,

26   this allegation fails to support the exercise of jurisdiction.
27   See Morrill, 873 F.3d at 1144 (“Harm suffered in the forum state

28   is a necessary element in establishing purposeful direction.”).
                                       13
1              Plaintiff also alleges that defendant Magnuson had an

2    improper ex parte communication with the magistrate judge in

3    Pringle I.4    Even assuming that this dubious allegation is true,

4    plaintiff does not allege that any ex parte communications caused

5    Judge Claire to improperly recommend dismissal of her complaint

6    in that case.    See Yahoo! Inc. v. La Ligue Contre Le Racisme Et

7    L’Antisemitisme, 433 F.3d 1199, 1209 (9th Cir. 2006) (observing

8    that the relevant harm must have been caused by the acts of

9    defendants).    Plaintiff’s own description of the conversation she

10   overheard indicates that it had nothing to do with the substance

11   of her case.    (See Pringle Decl. ¶ 124.)5

12             Accordingly, plaintiff’s allegations do not establish

13   the requisite minimum contacts for this court to have specific

14   jurisdiction over the Idaho defendants.       See also Trujillo v.

15   Williams, 465 F.3d 1210, 1221-22 (10th Cir. 2006) (holding that

16   the exercise of personal jurisdiction over Virginia corrections

17   officials in New Mexico would offend traditional conceptions of

18   fair play and substantial justice).6

19
          4    Plaintiff does not argue that Magnuson’s appearance at
20   a hearing in Pringle I by itself establishes specific
     jurisdiction.
21

22
          5    Plaintiff argues that it would be unfair for this court
     to require her to try this action in Idaho because the state
23   would reincarcerate her on her outstanding parole violation.
     However, as Judge Nunley observed in transferring Pringle I to
24   Idaho, plaintiff’s counsel can represent plaintiff’s interests in
     her stead and most litigation can occur without plaintiff’s
25   presence such that she may never need to travel to Idaho. See
26   Pringle v. Gentry, No. 2:17-cv-02206 TLN AC, 2018 WL 3702313, at
     *5 (E.D. Cal. Aug. 2, 2018).
27
          6    Because the court concludes that it lacks personal
28   jurisdiction over the Idaho defendants, it does not reach the
                                     14
1               IT IS THEREFORE ORDERED that the Idaho defendants’

2    Motion to Dismiss (Docket No. 53) be, and the same hereby is,

3    GRANTED.   Accordingly, all of plaintiff’s claims against

4    defendants Sandy Jones, Amanda Gentry, Noel Barlow-Hust, Judy

5    Mesick, Cindy McDonald, Mark Kubinski, and Elisa Magnuson are

6    hereby DISMISSED for lack of personal jurisdiction.

7    Dated:   August 27, 2019

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
     other arguments put forth in the Idaho defendants’ motion to
28   dismiss.
                                     15
